JjPER CURIAM.*
In application no. 99-CC-2553, defendant, St. Paul Fire & Marine Insurance Co. (“St.Paul”) applied to this court, seeking review of a ruling of the district court denying its motion for summary judgment and the court of appeal’s denial of its application for supervisory relief. On November 19, 1999, this court remanded the case to the court of appeal for briefing, argument and opinion. On March 16, 2000, the court of appeal rendered a three-paragraph opinion, stating, in pertinent part:
We assume from the Supreme Court’s order that it is in disagreement with our original writ disposition. Accordingly, we grant writs and reverse our original ruling. Further, we grant summary judgment in favor of St. Paul.
Plaintiff now seeks review of that judgment, contending the court of appeal failed to comply with the mandate of this court to render an opinion after briefing and argument by the parties. We agree.
In remanding cases to the appellate courts for briefing, argument and opinion, this court selects cases in which more detailed consideration of the law and facts pursuant to the court of appeal’s supervisory jurisdiction is warranted. The court’s intent in remanding these cases is not to require the court of appeal to reach a certain result in its opinion. Rather, the court of appeal is free to reach any result which it Igbelieves is required under the law, in light of the briefing and/or argument by the parties, supporting its conclusions by means of a full opinion.
Accordingly, the writ is granted. The judgment of the court of appeal is vacated, and the case is remanded to the court of appeal for further proceedings consistent with this court’s order of November 19, 1999.

 Victory, J. not on panel. Rule IV, Part II, § 3